Case 3:18-cv-02123-JPG-GCS Document 22 Filed 05/01/19 Page 1 of 3 Page ID #56
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LISA UNVERZAGT,                            )
                                            )
               Plaintiff,                   )       CASE NO. 3:18-CV-2123-JPG-GCS
        vs.                                 )
                                            )
 ALLIED INTERSTATE, LLC,                    )
                                            )
               Defendant.                   )


                              ORDER FOR AND NOTICE OF
                              SETTLEMENT CONFERENCE

 TO ALL PARTIES AND COUNSEL OF RECORD:

        A settlement conference in the above case is set before the Honorable Gilbert C. Sison,

 U.S. Magistrate Judge, in the U.S. Courthouse, Courtroom No. 1, 750 Missouri Avenue, East

 St. Louis, Illinois, on September 5, 2019 at 9:00 a.m.

        The parties are directed to submit ex parte and under seal to Judge Sison a

 SETTLEMENT CONFERENCE STATEMENT, in the form attached hereto, on or before

 August 29, 2019, setting forth, among other things, each party’s position concerning factual

 issues, issues of law, damages or relief requested, and the party’s settlement position and

 grounds therefor. Such settlement statement may be mailed to Judge Gilbert C. Sison,

 U.S. Courthouse, 750 Missouri Avenue, East St. Louis, Illinois 62201, in an envelope

 marked “Confidential - Submitted Under Seal,” or if the parties prefer, they may submit

 their settlement statement to Judge Sison via his official proposed document e-mail address,

 which is GCSpd@ilsd.uscourts.gov, or they may fax it to him at (618) 482-9195. The

 settlement statement is NOT to be electronically or manually filed with the U.S. Clerk’s

 Office as it is not part of the official court record. Neither the settlement statement nor the

 contents thereof shall be disclosed to any other party, and the same shall remain under seal

 to be opened only by the Court. Pertinent evidence to be offered at trial, documents or

 otherwise, should be brought to the settlement conference for presentation to the settlement

 judge if thought particularly relevant.
Case 3:18-cv-02123-JPG-GCS Document 22 Filed 05/01/19 Page 2 of 3 Page ID #57




        Neither the settlement conference statements nor communications during the

 settlement conference with the settlement judge can be used by either party in the trial of

 this case.

        In addition to counsel who will try the case being present, the individual parties shall

 also be present, and in the case of corporate parties, associations or other entities, and

 insurance carriers, a representative executive with unrestricted authority to discuss,

 consider, propose and agree, or disagree, to any settlement proposal or offer shall also be

 present.

        In the event settlement authority delegated to any defense representative appearing

 at the settlement conference has been set by a committee and such authority may not be

 unilaterally exceeded in any amount by the representative designated to attend the

 settlement conference, then the entire committee must be fully identified in the defense

 settlement statement (name, position, work address for each member) AND the entire

 committee or a quorum thereof empowered to enter into any agreement to settle the case

 MUST attend the settlement conference. Failure to follow this directive may result in a re-

 scheduled settlement conference AND payment of attorney's fees, expenses and other costs

 incurred by any other party during preparation for the settlement conference and attendance

 at the conference. Additional sanctions, including default, may be appropriate.

        IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD

 BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER

 THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT

 CONFERENCE.

        IT IS SO ORDERED.

        DATED: May 1, 2019
                                                   s/ Gilbert C. Sison
                                                   HON. GILBERT C. SISON
                                                   UNITED STATES MAGISTRATE JUDGE
Case 3:18-cv-02123-JPG-GCS Document 22 Filed 05/01/19 Page 3 of 3 Page ID #58

                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                                     )
                          Plaintiff(s),              )
                                                     )
         vs.                                         )        CASE NO.
                                                     )
                          Defendant(s).              )

                                     SETTLEMENT STATEMENT OF
                           ________________, ATTORNEY FOR ______________

         This Settlement Statement is submitted ex parte pursuant to Order of the Court and shall not
 become a part of the official court file. Neither this statement nor communication during the settlement
 conference with the settlement judge can be used by any party in the trial of the case. This statement
 should not exceed five (5) pages in length.
     Your position or interpretation of the factual issues:

     Your position as to the issues of law:

     Name of Trial Attorney:

     Name of person(s) with ultimate settlement authority who will be present at the Settlement
     Conference. If insurance is involved, include name of carrier and name of its representative with
     unrestricted authority:

     Nature of relief requested:

     Nature and extent of injuries, if applicable:

     Outline of your discovery plan including your estimate of the total number of depositions you expect
     to take:

     Nature and extent of discovery completed to date:

     Your estimate of the total expenses to your client to the present and through trial including (a) legal
     fees, (b) travel expenses, (c) expert witness fees and expenses, (d) cost of deposition transcripts, (e)
     witness fees, and (f) any other foreseeable miscellaneous expenses:

     Summarize settlement discussions you have had with opposing party including demands and offers:

     Date of last settlement discussion:

     DATED:
                                                              ________________________________
                                                              Responsible Attorney
